


Exhibit 10.1


Pilgrim’s Pride Corporation
Fourth Amendment To Amended and Restated Post-Petition Credit Agreement
 
This Fourth Amendment to Amended and Restated Post-Petition Credit Agreement
(herein, the “Amendment”) is entered into as of December 1, 2009, among
Pilgrim’s Pride Corporation, a Delaware corporation (the “Borrower”), as debtor
and debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy
Code, the direct and indirect Domestic Subsidiaries of the Borrower party to
this Amendment and To-Ricos, Ltd., a Bermuda company (“To-Ricos”) and To-Ricos
Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”), as Guarantors,
each as debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code, the Lenders party hereto, and Bank of Montreal, a Canadian
chartered bank acting through its Chicago branch,  as DIP Agent for the Lenders.
 
Preliminary Statements
 
A.The Borrower, the Guarantors from time to time parties thereto, the Lenders
and the DIP Agent are parties to that certain Amended and Restated Post-Petition
Credit Agreement dated as of December 31, 2008, as heretofore amended (the
“Credit Agreement”).  All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
 
B.The Borrower has requested the Lenders to extend the Maturity Date to
January 31, 2010 and to reduce the DIP Commitments of the Lenders to
$250,000,000.
 
C.Certain of the Lenders (the “Continuing Lenders”) are willing to amend the
Credit Agreement on the terms and conditions set forth in this Amendment.
 
D.Those Lenders that are not Continuing Lenders (the “Departing Lenders”) are
joining in this Amendment for the sole purpose of acknowledging the termination
of their DIP Commitments and terminating their rights and obligations under the
Credit Agreement.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
 
Section 1.Amendments To Credit Agreement.

 
Upon satisfaction of all of the conditions precedent specified in Section 2
hereof the Credit Agreement shall be amended as follows:
 
Section 1.1. The definition of the term “Maturity Date” contained in Section 5.1
of the Credit Agreement shall be amended to read as follows:
 
“Maturity Date” means January 31, 2010.
 
Section 1.2. Schedule 1 to the Credit Agreement is hereby deleted and replaced
in its entirety by Schedule 1 attached to this Amendment.
 
Section 1.3. The Borrower and the Lenders agree that the DIP Commitments are
hereby permanently reduced to $250,000,000 and that the amount of each Lender’s
DIP Commitment is the amount set forth on Schedule 1 for such Lender.
 
Section 1.4. From and after the date on which all of the conditions precedent
specified in Section 2 hereof are satisfied (the “Effective Date”) the Departing
Lenders shall no longer be parties to the Credit Agreement and shall have no
rights or obligations thereunder, other than those rights which by their terms
survive the termination of the Credit Agreement.
 
 
Section 2.Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
Section 2.1. The Borrower, the Guarantors and the Continuing Lenders shall have
executed and delivered this Amendment.
 
Section 2.2. The Departing Lenders shall have executed and delivered the
Acknowledgement and Agreement of Departing Lenders attached to this Amendment.
 
Section 2.3. Each of the representations and warranties set forth in Section 6
of the Credit Agreement shall be true and correct in all material respects,
except to the extent the same expressly relate to an earlier date in which case
they shall remain true and correct in all material respects as of such earlier
date.
 
Section 2.4. The Borrower shall be in full compliance with all of the terms and
conditions of the Credit Agreement and no Event of Default or Default shall have
occurred and be continuing thereunder or shall result after giving effect to
this Amendment.
 
Section 2.5. The DIP Agent shall have received:
 
(a)a certificate of the Secretary or Assistant Secretary of the Borrower and
each Guarantor to the effect that from and after the Petition Date
no  amendments or other modifications to the Borrower’s or such Guarantor’s
articles of incorporation and bylaws (or comparable organizational documents),
as the same were in effect on the Petition Date, have been made;
 
(b)copies of resolutions of the Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Amendment and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf, all certified in each instance by its Secretary or Assistant
Secretary; and
 
(c)the favorable written opinion of counsel to the Debtors (other than To-Ricos,
To-Ricos Distribution and Pilgrim’s Pride Corporation of West Virginia, Inc.) in
form and substance reasonably satisfactory to the DIP Agent and the Lenders.
 
Section 2.6. The Bankruptcy Court shall have entered an order authorizing the
execution and delivery of this Amendment and such order shall not have been
amended, stayed, vacated, reversed or modified (in the case of an amendment or
modification in a manner which materially and adversely affects the rights of
the Lenders or the DIP Agent and which amendment or modification is not
acceptable to the Continuing Lenders).
 
Section 2.7. The Borrower shall have paid to the DIP Agent for the account of
the Departing Lenders all amounts owed by the Debtors to the Departing Lenders,
including without limitation the principal balance of all DIP Loans made by the
Departing Lenders that are then outstanding, if any, all accrued and unpaid
interest thereon and  all accrued and unpaid fees.
 
 
Section 3.Representations And Warranties.

 
Section 3.1. The Borrower, by its execution of this Amendment, hereby certifies
and warrants the following:
 
(a)each of the representations and warranties set forth in Section 6 of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent the same expressly relate to an earlier date in
which case they shall remain true and correct in all material respects as of
such earlier date; and
 
(b)the Borrower is in full compliance with all of the terms and conditions of
the Credit Agreement and no Event of Default or Default has occurred and is
continuing thereunder.
 
 
Section 4.Miscellaneous.

 
Section 4.1. Except as specifically amended herein the Credit Agreement shall
continue in full force and effect.  Reference to this specific Amendment need
not be made in any note, documents, letter, certificate, the Credit Agreement
itself, the Notes, or any communication issued or made pursuant to or with
respect to the Credit Agreement or the Notes, any reference to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
Section 4.2. As an additional inducement to and in consideration of the Lenders’
acceptance of this Amendment each of the Guarantors hereby acknowledges the
execution of the foregoing Amendment by the Borrower and agrees that this
acknowledgement is not required under the terms of the Guaranty and that the
execution hereof by the Guarantors shall not be construed to require the Lenders
to obtain their acknowledgement or consent to any future amendment, modification
or waiver of any term of the Credit Agreement except as otherwise provided in
the Guaranty.  Each of the Guarantors hereby agree that the Guaranty shall apply
to all indebtedness, obligations and liabilities of the Borrower and the
Guarantors to the Lenders under the Credit Agreement as amended by this
Amendment.  Each Guarantor further acknowledges and agrees that the Guaranty
shall be and remain in full force and effect.
 
Section 4.3. This Amendment may be executed in any number of counterparts, and
by the different parties on different counterparts, all of which taken together
shall constitute one and the same Agreement.  Any of the parties hereto may
execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  This Amendment
shall be governed by the internal laws of the State of Illinois.
 
[Signature pages to follow]

 
 
 

--------------------------------------------------------------------------------

 



 
This Fourth Amendment to Amended and Restated Post-Petition Credit Agreement is
entered into as of the date and year first above written.


 
 
“Borrower”

 
 
Pilgrim’s Pride Corporation, as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer

 
 
“Guarantors”

 
 
PFS Distribution Company, as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer

 
 
PPC Transportation Company, as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer

 
 
Pilgrim’s Pride Corporation of West Virginia, Inc., as debtor and
debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer


Pilgrim’s Pride Corporation
Signature Page to Fourth Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
PPC Marketing, Ltd., as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer

 
 
To-Ricos, Ltd., as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer

 
 
To-Ricos Distribution, Ltd., as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name:  Richard A. Cogdill

 
Title:  Chief Financial Officer






Pilgrim’s Pride Corporation
Signature Page to Fourth Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
“DIP Agent, Swing Line Lender and L/C Issuer”

 
 
Bank of Montreal, as a Lender, Swing Line Lender, L/C Issuer and as DIP Agent

 
 
By /s/ Barry W. Stratton

 
Barry W. Stratton

 
Managing Director




Pilgrim’s Pride Corporation
Signature Page to Fourth Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
“Continuing Lenders”

 
 
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland” New
York Branch

 
 
By /s/ Michalene Donegan

 
Its Michalene Donegan, Executive Director

 
 
By /s/ Brett Delfino

 
Its Brett Delfino, Executive Director

 
 
U.S. Bank National Association

 
 
By /s/ Dale L. Welke

 
Its Vice President

 
 
ING Capital LLC

 
 
/s/ Lina A. Garcia

 
By Lina A. Garcia

 
Its: Director


Pilgrim’s Pride Corporation
Signature Page to Fourth Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 



 
Acknowledgement and Agreement of Departing Lenders
 
The undersigned, each of which is a Departing Lender (as defined in the above
and foregoing Fourth Amendment to Amended and Restated Post-Petition Credit
Agreement(the “Fourth Amendment”)), each hereby consents to the foregoing Fourth
Amendment and acknowledges and agrees that from and after the Effective Date of
the Fourth Amendment it shall cease to be a Lender under the Credit Agreement
and shall have no rights or obligations thereunder, other than those rights
which by their terms survive the termination of the Credit Agreement.
 
 
“Departing Lenders”

 
 
Wells Fargo Bank National Association

 
 
By /s/ illegible

 
Its Senior Vice President

 
 
CALYON New York Branch

 
 
By /s/ Mark Koneval

 
Its MD

 
 
By /s/ Alan Sidrane

 
Its MD

 
 
Natixis New York Branch

 
 
By /s/ Alisa Trani

 
Its Alisa Trani

 
     Associate Director

 
 
By /s/ Stephen A. Jendras

 
Its Stephen A. Jendras

 
     Managing Director

 
 
SunTrust Bank

 
 
By /s/ Janet R. Naifeh

 
Its SVP

 
 
First National Bank of Omaha

 
 
By /s/ Wade Horton

 
Its Vice President

 



Pilgrim’s Pride Corporation
Signature Page to Acknowledgement and Agreement of Departing Lenders
 
 

--------------------------------------------------------------------------------

 



 
Schedule 1
 
Commitments
Name of Lender
DIP Commitment
Bank of Montreal
$104,166,675.00
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland” New
York Branch
$104,166,675.00
U.S. Bank National Association
$25,000,000.00
ING Capital LLC
$16,666,650.00
Total
$250,000,000



 
 


 





 
 

--------------------------------------------------------------------------------

 
